Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over POLACEK (US 5039832). 
Regarding claim 1, POLACEK discloses a smart-home device (device, FIG.s 1-9) comprising: a plurality of Light-Emitting Diodes (LEDs) (3 FIG. 6) mounted to a circuit board (23 FIG. 6) and oriented to emit light in a first direction that is perpendicular to a surface of the circuit board; and a circular light guide (2 FIG.s 1-2) comprising: a top surface (top of 2 FIG.s 1-9) that provides a substantially circular output surface that receives light from the plurality of LEDs transmitted through the circular light guide and outputs the light through the top surface (operationally evident); and a bottom surface (including 24, 25 FIG.s 8 and 9) comprising: a plurality of flat surfaces (pair of flat surfaces make up triangular chamber 24 FIG.s 8 and 9) that are positioned adjacent to the plurality of LEDs; and a plurality of tapered sections (evident of shape, making up 24 and 25, in FIG.s 8 and 9) between each of the plurality of flat surfaces, wherein the plurality of tapered sections decrease a thickness of the circular light guide in the first direction between the plurality of flat surfaces (structurally evident).
Although POLACEK shows two flat surfaces instead of one, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized the light guide of POLACEK as a functionally and structurally equivalent of the claimed light guide, and absent any significant structural details in the claim language, any modification or alteration of this light guide to perform the same function is within the ordinary skills in the art.  
Claim 11 includes substantially the same scope as that of claim 1 and is therefore rejected similarly. 
Claim(s) 1-5, 11-15, 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCREVEN (US 5308943) in view of COUSHAINE (US 7588359).
Regarding claim 1, SCREVEN discloses a smart-home device (device FIG.s 1-6) comprising: a plurality of Light-Emitting Diodes (LEDs) (58 FIG. 1) mounted to a circuit board (52 FIG. 1) and oriented to emit light in a first direction that is perpendicular to a surface of the circuit board; and a circular light guide (10, having 18 and 50 FIG. 1) comprising: a top surface (including 20, 21 FIG. 1) that provides a substantially circular output surface that receives light from the plurality of LEDs transmitted through the circular light guide and outputs the light through the top surface; and a bottom surface (60 FIG. 4) comprising: a plurality of flat surfaces (shown but not explicitly labeled in FIG.s 1, 2 and 4) that are positioned adjacent to the plurality of LEDs (they are adjacent, FIG.s 1-6); and a plurality of tapered sections (labeled with numeral 60 FIG.s 1 and 4) between each of the plurality of flat surfaces, wherein the plurality of tapered sections decrease a thickness of the circular light guide in the first direction between the plurality of flat surfaces (structurally evident).
Although not explicitly claimed, SCREVEN does not explicitly show the LEDs emitting light into the plurality of flat surfaces of the bottom surfaces.
COUSHAINE (FIG.s 1-10) teaches a plurality of Light-Emitting Diodes (25 FIG.s 3 and 4) mounted to a circuit board (48 FIG.s 3-5) and oriented to emit light in a first direction that is perpendicular to a surface of the circuit board; and a circular light guide (32, 33 FIG.s 3, 4) comprising: a top surface that provides a substantially circular output surface (see 36a FIG. 3) that receives light from the plurality of LEDs transmitted through the circular light guide and outputs the light through the top surface; and a bottom surface (facing 25 FIG.s 3-5) comprising: a plurality of flat surfaces that are positioned adjacent to the plurality of LEDs, such that the LEDs emitting light into the plurality of flat surfaces of the bottom surfaces; and a plurality of tapered sections (evident of shape in FIG. 4) between each of the plurality of flat surfaces, wherein the plurality of tapered sections decrease a thickness of the circular light guide in the first direction between the plurality of flat surfaces (structurally evident).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to rearrange the LEDs so that they emit into the flat surfaces, such as taught by COUSHAINE, in the device of SCREVEN in order to achieve a desired light mixing and coupling efficiency. 
Claim 11 includes substantially the same scope as that of claim 1 and is therefore rejected similarly. 
Regarding claims 2 and 12, SCREVEN further discloses the circular light guide further comprises a sidewall that is perpendicular to the top surface and the bottom surface (structurally evident).
Regarding the reflective mask, prior art discusses reflection off the sidewall, thus, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to cover the sidewall with a reflective mask in order to improve the light guiding efficiency. 
Regarding claims 3 and 13, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized from the structure of the light guide of SCREVEN that light emitted from the top surface of the circular light guide is capable of being substantially uniform.
Regarding claims 4 and 14, SCREVEN further discloses a width of the circular light guide perpendicular to the first direction is wider at the bottom surface than at the top surface (visible at least in FIG. 2).
Regarding claims 5 and 15 and 10 and 20, when utilizing the lighting device for a desired application such as a smart home device, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate known and usable elements, such as a rubber gasket and a passive infrared (PIR) sensor that are mounted inside of the circular light guide, wherein the rubber gasket shields the PIR sensor from detecting light from the plurality of LED, and a battery-operated motion detector for a smart-home security system, in order to optimize the assembly for its preferred application. 
Claim(s) 6, 7, 9, 16, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCREVEN in view of COUSHAINE, as applied to claims 1 and 11 above, and further in view of BENEITEZ (US 8704259). 
Regarding claims 6 and 16, SCREVEN in view of COUSHAINE does not explicitly show a cover that shields a view of the top surface of the circular light guide.
BENEITEZ teaches a cover (1 FIG. 1) that shields (in combination with 3 FIG. 1) a view of a top surface of a circular light guide (circularly arranged 2 FIG. 1) from view outside of a smart-home device, wherein the light output through the top surface of the circular light guide illuminates the cover causing the cover to glow (redirected light).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a cover, such as taught by BENEITEZ, with the device of SCREVEN in view of COUSHAINE in order to achieve a desired illumination profile optimal for the preferred application of the assembly. 
Regarding claim 7 and 17, BENEITEZ further teaches a reflective ring (such as 3 FIG. 1) around the cover, wherein the light output through the top surface of the circular light guide reflects off the cover and then off of the reflective ring to leave the smart-home device.
The motivation to combine is same as in claims 6 and 16 above. 
Regarding claims 9 and 19, absent evidence that the claimed material is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ a known material, such as a translucent plastic material, to form the cover in accordance to a preferred application of the assembly.
Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 8 and 18, SCREVEN further discloses the light guide conforms to a pressable button (30 FIG.s 1-6), wherein pressing the button causes the button to move closer to the plurality of LEDs, thereby causing an action when pressed.
However, the prior art of record fails to teach or suggest alone or in combination the cover forms a pressable button, wherein pressing the cover causes the cover and the circular light guide to move closer to the plurality of LEDs, thereby causing the cover to glow brighter when pressed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
YANG (US 8454200), JOHNSTON (US 10036517),  HWANG (US 7934840), BROTT (US 2013/0155719), PROCTOR (US 10754075), ANSEN (US 10309585).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached via email jong.lee@uspto.gov or by phone on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875